DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 07/29/2021 is acknowledged.  The amendment includes the amending of claims 1, 11, and 21.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 08/13/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 05/24/2021 have been overcome by applicant’s amendments received on 07/29/2021.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview from the applicant’s representative Mr. Spencer Gibbs on 08/02/2021.
6.	The application has been amended as follows:
	REPLACE the current claims with the following:
1. (Currently Amended) A computer-implemented method for processing a plurality of contract documents having different formats and clauses, comprising:
parsing, with at least one processor, a first contract document to identify a plurality of clauses in the first contract document, each clause of the plurality of clauses comprising a sequence of words;
generating, with at least one processor, a plurality of representation vectors based on the first contract document and at least one embedding model, wherein each representation vector of the plurality of representation vectors is generated based on a separate clause of at least a subset of clauses of the plurality of clauses;
comparing, with at least one processor, each representation vector of the plurality of representation vectors with a second plurality of representation vectors stored in a vector database in order to generate output data based on the second plurality of representation vectors using the comparison with the representation vectors of the first contract document,
identifying a plurality of parameters in the first contract document that corresponds to a plurality of predetermined fields based on comparing clauses corresponding to representation vectors clustered together in order to generate at least one data structure representing the identified plurality of parameters from the first contract document;
wherein the output data comprises:
the at least one data structure representing the identified plurality of parameters extracted from the clauses from the first contract document;
 a structured contract document based on the first contract document and comprising merge fields corresponding to the plurality of predetermined fields, 
and wherein the parameters in the data structure correspond with the merge fields in the structured contract document.

2. (Original) The computer-implemented method of claim 1, wherein the second plurality of representation vectors is unclassified, the method further comprising:
detecting, with at least one processor, a parameter in a clause of the plurality of clauses that differs by more than a threshold from at least one other parameter in at least one other clause corresponding to a representation vector clustered with a representation vector corresponding to the clause, wherein the output data comprises at least one of the following: a new parameter replacing the parameter, a new clause replacing the clause, an annotation identifying the parameter, an annotation identifying the clause, risk assessment data based on the parameter, or any combination thereof.

3. (Cancelled) 

4. (Previously Presented) The computer-implemented method of claim 1, wherein the output data comprises the at least one data structure representing the plurality of parameters, further comprising:
storing the output data as metadata associated with the first contract document;
detecting, with at least one processor, a modification to the first contract document; and
in response to detecting the modification, automatically updating the metadata associated with the first contract document based on the modification.

5. (Original) The computer-implemented method of claim 1, further comprising:
determining, with at least one processor, a classification for each clause of the plurality of clauses based on a classification associated with at least one other clause corresponding to at least one representation vector clustered with a representation vector corresponding to the clause, wherein each classification corresponds to a clause category.

6. (Original) The computer-implemented method of claim 1, wherein generating each representation vector comprises:
detecting a first language of a clause of the first contract document; and
generating at least one cross-lingual or multilingual embedding for the clause based on a linguistics embedding model.

7. (Original) The computer-implemented method of claim 1, further comprising parsing, with at least one processor, the first contract document to identify a plurality of clause titles, wherein the plurality of clause titles is independent of the plurality of clauses.

8. (Original) The computer-implemented method of claim 7, further comprising:
generating, with at least one processor, a plurality of title representation vectors based on the plurality of clause titles, wherein each title representation vector of the plurality of title representation vectors is generated based on a separate clause title in the first contract document;
clustering, with at least one processor, each title representation vector of the plurality of title representation vectors with a second plurality of title representation vectors stored in the vector database; and
verifying, with at least one processor, the clustering of the plurality of representation vectors corresponding to the plurality of clauses based on comparing clusters for the plurality of representation vectors to clusters for the plurality of title representation vectors.

9. (Original) The computer-implemented method of claim 1, further comprising determining, with at least one processor, that a clause of the plurality of clauses lacks a corresponding title or corresponds to an incorrect title, wherein the output data comprises a new title for the clause based on at least one title associated with at least one other clause corresponding to at least one representation vector clustered with a representation vector corresponding to the clause.

10. (Original) The computer-implemented method of claim 1, wherein the output data comprises at least one of the following: an annotated version of the first contract document, a summary of the first contract document, a second contract document generated based on a predetermined template, a second contract document including at least one new clause replacing at least one clause of the plurality of clauses, or any combination thereof.

11. (Currently Amended) A system for processing a plurality of contract documents having different formats and clauses, comprising at least one processor programmed or configured to:
parse a first contract document to identify a plurality of clauses in the first contract document, each clause of the plurality of clauses comprising a sequence of words;
generate a plurality of representation vectors based on the first contract document and at least one embedding model, wherein each representation vector of the plurality of representation vectors is generated based on a separate clause of at least a subset of clauses of the plurality of clauses;
compare each representation vector of the plurality of representation vectors with a second plurality of representation vectors stored in a vector database in order to
generate output data based on the second plurality of representation vectors using the comparison with the representation vectors of the first contract document;
identify a plurality of parameters in the first contract document that correspond to a plurality of predetermined fields based on comparing clauses corresponding to representation vectors clustered together in order to generate at least one data structure representing the identified plurality of parameters extracted from the clauses from the first contract document;
wherein the output data comprises:
the at least one data structure representing the identified plurality of parameters extracted from the clauses from the first contract document; 
a structured contract document based on the first contract document and comprising merge fields corresponding to the plurality of predetermined fields; 
and wherein the parameters in the data structure correspond with the merge fields in the structured contract document.

12. (Original) The system of claim 11, wherein the second plurality of representation vectors is unclassified, and wherein the at least one processor is further programmed or configured to detect a parameter in a clause of the plurality of clauses that differs by more than a threshold from at least one other parameter in at least one other clause corresponding to a representation vector clustered with a representation vector corresponding to the clause, wherein the output data comprises at least one of the following: a new parameter replacing the parameter, a new clause replacing the clause, an annotation identifying the parameter, an annotation identifying the clause, risk assessment data based on the parameter, or any combination thereof.

13. (Cancelled) 

14. (Previously Presented) The system of claim 11, wherein the output data comprises the at least one data structure representing the plurality of parameters, and wherein the at least one processor is further programmed or configured to:
store the output data as metadata associated with the first contract document;
detect a modification to the first contract document; and
in response to detecting the modification, automatically update the metadata associated with the first contract document based on the modification.

15. (Original) The system of claim 11, wherein the at least one processor is further programmed or configured to determine a classification for each clause of the plurality of clauses based on a classification associated with at least one other clause corresponding to at least one representation vector clustered with a representation vector corresponding to the clause, wherein each classification corresponds to a clause category.

16. (Original) The system of claim 11, wherein generating each representation vector comprises:
detecting a first language of a clause of the first contract document; and
generating at least one cross-lingual or multilingual embedding for the clause based on a linguistics embedding model.

17. (Original) The system of claim 11, wherein the at least one processor is further programmed or configured to parse the first contract document to identify a plurality of clause titles, wherein the plurality of clause titles is independent of the plurality of clauses.

18. (Original) The system of claim 17, wherein the at least one processor is further programmed or configured to:
generate a plurality of title representation vectors based on the plurality of clause titles, wherein each title representation vector of the plurality of title representation vectors is generated based on a separate clause title in the first contract document;
cluster each title representation vector of the plurality of title representation vectors with a second plurality of title representation vectors stored in the vector database; and
verify the clustering of the plurality of representation vectors corresponding to the plurality of clauses based on comparing clusters for the plurality of representation vectors to clusters for the plurality of title representation vectors.

19. (Original) The system of claim 11, wherein the at least one processor is further programmed or configured to determine that a clause of the plurality of clauses lacks a corresponding title or corresponds to an incorrect title, wherein the output data comprises a new title for the clause based on at least one title associated with at least one other clause corresponding to at least one representation vector clustered with a representation vector corresponding to the clause.

20. (Original) The system of claim 11, wherein the output data comprises at least one of the following: an annotated version of the first contract document, a summary of the first contract document, a second contract document generated based on a predetermined template, a second contract document including at least one new clause replacing at least one clause of the plurality of clauses, or any combination thereof.

21. (Currently Amended) A computer program product for processing a plurality of contract documents having different formats and clauses, comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:
parse a first contract document to identify a plurality of clauses in the first contract document, each clause of the plurality of clauses comprising a sequence of words;
generate a plurality of representation vectors based on the first contract document and at least one embedding model, wherein each representation vector of the plurality of representation vectors is generated based on a separate clause of at least a subset of clauses of the plurality of clauses;
compare each representation vector of the plurality of representation vectors with a second plurality of representation vectors stored in a vector database in order to 
generate output data based on the second plurality of representation vectors using the comparison with the representation vectors of the first contract document;
identify a plurality of parameters in the first contract document that correspond to a plurality of predetermined fields based on comparing clauses corresponding to the representation vectors clustered together in order to generate at least one data structure representing the plurality of identified parameters extracted from clauses from the first contract document ; 
wherein the output data comprises:
the at least one data structure representing the plurality of identified parameters extracted from clauses from the first contract document;
a structured contract document based on the first contract document and comprising merge fields corresponding to the plurality of predetermined fields;
and wherein the parameters in the data structure correspond with the merge fields in the structured contract document.

22. (Previously Presented) The computer-implemented method of claim 1, wherein clustering each representation vector of the first contract document comprises determining a distance between the representation vector and at least one representation of the second plurality of representation vectors.

23. (Previously Presented) The system of claim 11, wherein the clustering of each representation vector of the first contract document comprises determining a distance between the representation vector and at least one representation of the second plurality of representation vectors.
Allowable Subject Matter
7.	Claims 1-2, 4-12, and 14-23 are allowed and renumbered as claims 1-21.
Reasons for Allowance
8.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of parsing, with at least one processor, a first contract document to identify a plurality of clauses in the first contract document, each clause of the plurality of clauses comprising a sequence of words, generating, with at least one processor, a plurality of representation vectors based on the first contract document and at least one embedding model, wherein each representation vector of the plurality of representation vectors is generated based on a separate clause of at least a subset of clauses of the plurality of clauses, comparing, with at least one processor, each representation vector of the plurality of representation vectors with a second plurality of representation vectors stored in a vector database in order to generate output data based on the second plurality of representation vectors using the comparison with the representation vectors of the first contract document, identifying a plurality of parameters in the first contract document that corresponds to a plurality of predetermined fields based on comparing clauses corresponding to representation vectors clustered together in order to generate at least one data structure representing the identified plurality of parameters from the first contract document, wherein the output data comprises:  the at least one data structure representing the identified plurality of parameters extracted from the clauses from the first contract document, a structured contract document based on the first contract document and comprising merge fields corresponding to the plurality of predetermined fields, and wherein the parameters in the data structure correspond with the merge fields in the structured contract document, as recited in independent claims 1, 11, and 21.
	Specifically, although the prior art (See Kaneko) clearly analyzes contracts with other contracts via the use of vectors, Yan uses comparison operations to find predetermined parameters from contracts, the icertis and DeepK videos output a structured document of extracted contract clauses, and Seliutin displays extracted merge fields, the detailed claim language directed towards the specific display of both the data structure of extracted identified parameters (based on compared representation vectors of clustered clauses) and structured contract with merge fields where the merge fields correspond to the extracted identified parameters is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
	Moreover, the references cited in the IDS submitted on 08/13/2021 do not affect the patentability of the instant application. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2, 4-10, 12, 14-20, and 22-23 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2019/0272421 issued to Sugaya on 05 September 2019.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
U.S. PGPUB 2020/0184584 issued to Farivar et al. on 11 June 2020.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
U.S. PGPUB 2013/0198596 issued to Angelillo et al. on 01 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
U.S. PGPUB 2019/0347284 issued to Roman et al. on 14 November 2019.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
Article entitled “Mining E-contract Documents to Classify Clauses”, by Indukuri et al., dated 23 January 2010.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
YouTube Video entitled “Introducing DeepK for Legal Contracts”, by Nick, dated 16 March 2018, available at https://www.youtube.com/watch?v=1pThrWPzlJQ.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
YouTube Video entitled “The ICM NegotiateAI App – Optimize Negotiations with AI-Powered Insights”, by Icertis, dated 14 January 2019, available at https://www.youtube.com/watch?v=5Cs9y4cusZ8.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-12, and 14-23 (e.g., methods to analyze legal documents).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 01, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168